     Case 4:17-cr-00651 Document 391 Filed on 03/14/19 in TXSD Page 1 of 1
                                                                                             United States District Court
                                                                                               Southern District of Texas
UNITED STATES DISTRICT COURT                                 SOUTHERN DISTRICT OF ENTERED
                                                                                  TEXAS
                                                                                                 March 14, 2019
                                                                                               David J. Bradley, Clerk
UNITED STATES OF AMERICA                             §
                                                     §
v.                                                   §            CRIMINAL ACTION H-17-651-2
                                                     §
GIOVANI ALEXANDER ALECIO in custody                  §

                            Order for Presentence Investigation and
                                Disclosure & Sentencing Dates

The defendant having been found guilty on count 30, a presentence report is ordered.

1.      By JULY 5, 2019 the initial presentence report must be disclosed to counsel.

2.      By JULY 19, 2019 counsel must object in writing to the facts used and application of the guidelines
        or state that there is no objection.

3.      By AUGUST 2, 2019 the probation officer must submit to the judge the final presentence report
        with an addendum addressing contested issues.

4.      All motions, sentencing memorandums and letters of support shall be filed no later than the
        Monday prior to sentencing to be considered.

5.      Sentencing is set for AUGUST 8, 2019 at 10:00 a.m. in Courtroom 9-D, 515 Rusk, Houston, Texas.

6.      For counsel to attend interviews with the defendant, counsel must tell the United States Probation
        Officer immediately; within 5 days, counsel must supplement that oral request with one in writing.

7.      The defendant must go immediately – with a copy of this order – to:

                                  United States Probation Department
                                 Room 2301, 515 Rusk Avenue, Houston
                                     Telephone: (713) 250-5266

        If you get this order after 5:00 p.m., report to the Probation Department no later than 10:00 a.m. on
        the next workday.

        Signed at Houston, Texas on March 14, 2019.




                                                                  Gray H. Miller
                                                           United States District Judge
Copies: United States Probation
        AUSA ~ Adam Goldman
       Defense Counsel ~ David Adler
       Defendant
